Title: 1778. Feb. 26. Thursday.
From: Adams, John
To: 


       I have made many Observations, in the late bad Weather, some of which I do not think it prudent to put in writing—a few I will set down. 1st. I have seen the inexpressible Inconvenience of having so small a Space between Decks, as there is in the Boston. As the main Deck was almost constantly under Water, the Sea rolling in and out at the Ports and Scuppers, We were obliged to keep the Hatchways down—whereby the Air became so hot and so dry in the ’Tween decks that for my own Part, I could not breathe, or live there. Yet the Water would pour down when ever an hatchway was opened, so that all was afloat. 2. The Boston is over metalled. Her Number of Guns and the Weight of their Metal is too great for her Tonnage. She has 5 Twelve Pounders, and 19. Nines. We were obliged to sail, day and Night during a Chaise with the Guns out, in order to be ready, and this exposed Us to certain Inconvenience and great Danger. They made the Ship labour and roll, so as to oblige Us to keep the Chain Pumps as well as the Hand Pumps, almost constantly going. Besides they Wring, and twist the Ship in such a Manner as to endanger the starting of a Butt, but still more to endanger the Masts and Rigging. 3. The Ship is furnished with no Pistolls, which she ought to be, with at least as many as there are Officers, because there is nothing but the Dread of a Pistoll will keep many of the Men to their Quarters in Time of Action. 4. This Ship is not furnished with good Glasses, which appears to me of very great Consequence. Our Ships ought to be furnished with the best Glasses that Art affords. Their Expence would be saved a Thousand Ways.
       5. There is the same general Inattention, I find on Board the Navy to Oeconomy that there is in the Army. 6. There is the same general Relaxation of order and Discipline. 7. There is the same Inattention to the Cleanliness of the Ship and the Persons and Health of the Sailors, as there is at land of the Cleanness of the Camp and the Health, and Cleanness of the soldiers. 8. The Practice of profane Cursing and Swearing, so silly as well as detestable, prevails in a most abominable Degree. It is indulged and connived at by Officers, and practised too in such a Manner that there is no Kind of Check against it. And I take upon me to say that order of every Kind will be lax as long as this is so much the Case.
       This Morning Captn. Tucker made me a Present of Charlevoix’s History of Paraguay. Yesterday Dr. Noel put into my Hand, a Pockett Volume, intituled, Le Geographe manuel, contenant La Description de tous les Pays du Monde, leurs qualités, leur climat, le caractère de leurs Habitans, leur Villes capitales, avec leur distances de Paris, et des Routes qui y menent tant par terre que par Mer; les Changes, et les Monnoies des principales Places de 1’Europe, en Correspondance avec Paris; la manière de tenir les Ecritures de chaque Nation; la Reduction de toutes espèces de l’Europe au pied courant de France, &c. Par M. l’Abbé Expilly, de la Société royale des Sciences et belles Lettres de Nancy. These manuals come out annually, and are to be had in any of the great Towns in France.
      